PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ____________

                                      No. 15-3224
                                     _____________

                    MAIDEN CREEK ASSOCIATES, L.P.;
           BOARD OF SUPERVISORS OF MAIDENCREEK TOWNSHIP,
                                        Appellants

                                            v.

          UNITED STATES DEPARTMENT OF TRANSPORTATION;
     SECRETARY UNITED STATES DEPARTMENT OF TRANSPORTATION;
         ADMINISTRATOR FEDERAL HIGHWAY ADMINISTRATION;
          PENNSYLVANIA DEPARTMENT OF TRANSPORTATION
                           _____________

             APPEAL FROM THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                           (D.C. Civil No. 5-15-cv-00242)
                  District Judge: Honorable Lawrence F. Stengel
                                   ____________

                                 Argued: April 5, 2016
                                    ____________

               Before: FISHER, RENDELL and BARRY, Circuit Judges

                            ORDER AMENDING OPINION

                             (Opinion Filed: May 19, 2016)
                                    ____________


       It appearing that counsel for appellant Maiden Creek Associates, L.P., was
incorrectly identified as Marc B. Kaplan rather than Marc B. Kaplin on the listing of
counsel for the opinion filed on May 19. 2016;
     At the direction of the Court, it is hereby O R D E R E D that the opinion is
amended as follows:

Marc B. Kaplin, Esq. (Argued)
Daniel R. Utain, Esq.
Kaplin, Stewart, Meloff, Reiter & Stein
910 Harvest Drive
P.O. Box 3037
Blue Bell, PA 19422

Counsel for Maiden Creek Associates, L.P.

For the Court,


Marcia M. Waldron, Clerk
Date: May 20, 2015